Libbey, J.
This is trespass against the defendant, as sheriff of Aroostook county, for a mare. The defendant justifies the taking by his deputy by virtue of an attachment of tbe mare as the property of John Bond, the plaintiff’s husband, on'a writ in favor of R. S. Starrett against bim.
The plaintiff claims title to the mare by virtue of a purchase from her husband while living with him, and having no separate *126support, in the province of New Brunswick, from which province they moved into this state about the time of the attachment. No purchase is claimed to have been made in this state.
By the law of New Brunswick a married woman, living with her husband and having no separate maintenance, cannot acquire title to property by purchase from him. The validity of the contract under which the plaintiff claims title must be determined by the law of that province.
“Matters bearing upon .the execution, the interpretation, and the validity of a contract are determined by the law of the place where the contract is made.” Scudder v. Union National Bank, 91 U. S. 406. Story Conf. of Law, §§ 242, 243.
Bringing the mare into this state'gave the plaintiff no title which she did not acquire by virtue of the purchase from her husband, by the-law of New Brunswick; and the mare was legally attachable here as the property of the plaintiff’s husband.

Plaintiff nonsuit.

Appleton, C. J., Walton, Barrows, Danforth and Peters, JJ., concurred.